Citation Nr: 0731620	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  02-12 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran's spouse


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from August 1964 to July 1968.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Boston, Massachusetts.

The January 2002 rating decision granted service connection 
for diabetes mellitus and assigned a 10 percent evaluation 
for it, effective January 2001.  This case was previously 
before the Board in May 2004, at which time it was remanded 
for additional development of the record and to ensure due 
process.  After completing the additional development, in 
August 2005, the Board denied an initial rating in excess of 
10 percent for diabetes mellitus.

The veteran appealed the Board's August 2005 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In March 2007, the veteran's attorney and a representative of 
the VA Office of General Counsel, on behalf of the Secretary, 
filed a Joint Motion for Remand, to vacate and remand the 
August 2005 Board decision.  In an April 2007 Order, the 
Court granted the motion and vacated the Board's August 2005 
decision and remanded the matter to the Board for action 
consistent with the Joint Motion.  The case is again before 
the Board for appellate consideration.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

After reviewing the claims folder, the Board finds that the 
VA has not completed its duty to assist under the VCAA.  The 
record reflects that the veteran was last afforded a VA 
examination in October 2004.  Additionally, the record is 
devoid of any treatment records since the October 2004 VA 
examination.  Based on the foregoing, the Board finds that a 
contemporaneous VA examination is necessary to evaluate the 
current level of severity of his service-connected diabetes 
mellitus, type II.  38 U.S.C.A. § 5103A(d) (West 2002); see 
also Caffrey v. Brown, 6 Vet. App. 377 (1994); see also 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Hence, 
the Board finds that another VA endocrinology examination 
would be useful prior to further appellate consideration of 
this claim.    

Further, it appears that there are outstanding treatment 
records.  At the October 2004 examination, the veteran's 
spouse reported that the veteran sees his primary physician 
once every three to four months and his neurologist every 
month.  It was not indicated if the veteran was seen for 
treatment by VA or private physicians.  In either case, as 
there is no evidence regarding his treatment for diabetes 
mellitus since the October 2004 VA examination, the Board 
finds that the missing treatment records could be material to 
the veteran's claim.  Further, as this is an appeal from an 
initial evaluation, the Board must evaluate the relevant 
evidence since the effective date of the award because it may 
assign separate ratings for separate periods of time based on 
facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, during the pendency of the appeal, the notice 
requirements under 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2007) have been interpreted to apply to 
all aspects of claims, to include the initial disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Because the Court's 
decision is premised on the five elements of a service 
connection claim, it is the consensus opinion within VA that 
the analysis employed can be analogously applied to any 
matter that involves any one of the five elements of a 
"service connection" claim, to include an increased rating 
claim.  In this case, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the claim on appeal.  
As such, the Board finds that corrective notice should be 
sent to the veteran to so comply.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issue of entitlement to an initial rating 
in excess of 10 percent for diabetes 
mellitus, type II in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2006), 38 C.F.R. § 3.159 
(2006), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and 
any other applicable legal precedent.  
Include an explanation of the information 
and evidence needed to establish a 
disability rating and effective date, per 
Dingess/Hartman.

Additionally, ask the veteran to identify 
the complete address and the approximate 
date(s) of any private treatment 
regarding his diabetes mellitus, on a 
provided VA Form 21-4142, Authorization 
and Consent to Release Information.  
Inform the veteran to complete additional 
VA Forms 21-4142 for each medical care 
provider who may possess additional 
records referable to treatment regarding 
his diabetes mellitus.  After securing 
any necessary authorization or medical 
releases, the AOJ should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Also, notify 
the veteran that he may obtain the 
evidence himself and send it to VA.  

2.  Obtain all of the veteran's treatment 
records and progress reports from 2004 
until the present located at any VA 
facility where the veteran received 
treatment regarding his service-connected 
diabetes mellitus, type II (other than 
those already associated with the claims 
folder).  If no records are available, 
the claims folder must indicate this 
fact.

3.  After associating with the record all 
evidence or responses obtained in 
connection with the above development, 
schedule the veteran for a VA 
endocrinology examination to determine 
the nature and severity of his diabetes 
mellitus.  The claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
necessary tests should be conducted.  
Following review of the claims file and 
examination of the veteran, the examiner 
should comment as to the severity of the 
veteran's diabetes mellitus and note what 
medical measures are required to control 
his disease.  

4.  Thereafter, readjudicate the issue on 
appeal and consider all evidence.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, as appropriate.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
Claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B and 7112 (West 
Supp. 2006).





_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



